ICJ_113_UseOfForce_SCG_GBR_2000-09-08_ORD_01_NA_00_EN.txt. YEAR 2000

2000

8 September
General List
No. 113

8 September 2000
CASE CONCERNING LEGALITY OF USE OF FORCE
(YUGOSLAVIA v. UNITED KINGDOM)
ORDER

The Vice-President of the International Court of Justice, Acting President,

Having regard to Article 48 of the Statute of the Court and to Articles 31 and 79 of
the Rules of Court,

Having regard to the Order of 30 June 1999, whereby the Court fixed 5 January 2000
and 5 July 2000 as the time-limits for the filing, respectively, of a Memorial by the Federal
Republic of Yugoslavia and of a Counter-Memorial by the United Kingdom of Great
Britain and Northern Ireland;

Whereas on 4 July 2000 the United Kingdom filed certain preliminary objections to
jurisdiction and to admissibility;

Whereas accordingly, by virtue of Article 79, paragraph 3, of the Rules of Court, the
proceedings on the merits are suspended and a time-limit has to be fixed for the
presentation by the other Party of a written statement of its observations and submissions
on the preliminary objections;

Whereas, at a meeting between the Vice-President, Acting President, and the Agents
of the Parties, held on 6 September 2000, Yugoslavia indicated that it would require nine
months for the preparation of that written statement; and whereas the United Kingdom did
not object to such a time-limit being fixed, but stressed that it expected that Yugoslavia
would provide specific answers to the preliminary objections made by the Government of
the United Kingdom,

Taking account of the views of the Parties and the special circumstances of the case,

Fixes 5 April 2001 as the time-limit within which the Federal Republic of Yugoslavia may
present a written statement of its observations and submissions on the preliminary
objections made by the United Kingdom; and

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at the Peace
Palace, The Hague, this eighth day of September two thousand, in three copies, one of
which will be placed in the archives of the Court and the others transmitted to the
-2-

Government of the Federal Republic of Yugoslavia and the Government of the United
Kingdom of Great Britain and Northern Ireland, respectively.

(Signed) Jiuyong Shi,
Vice-President.

(Signed) Philippe Couvreur,
Registrar.
